 1   Ognian Gavrilov, SBN 258583
     H. Vincent McLaughlin, SBN 106071
 2   Michael Coleman, SBN 295462
 3   GAVRILOV & BROOKS
     2315 Capitol Avenue
 4   Sacramento, CA 95816
     Telephone: (916) 504-0529
 5   Facsimile:    (916) 473-5870
     Email:        vmclaughlin@gavrilovlaw.com
 6
     Attorneys for Plaintiff
 7   Rackwise, Inc.

 8                         IN THE UNITED STATES DISTRICT COURT
 9
                        FOR THE EASTERN DISTRICT OF CALIFORNIA
10
11   RACKWISE, INC., a Nevada corporation,               CASE NO. 2:17-cv-00797-WBS-CKD

12                   Plaintiff,
                                                         ORDER GRANTING
13
            v.                                           MOTION TO EXONERATE BOND
14                                                       AND RETURN FUNDS TO PLAINTIFF

15   GUY ARCHBOLD, an individual,
16
                     Defendant.
17
18          On June 13, 2017, the Court issued its Memorandum and Order re: Motion for

19   Preliminary Prohibitory and Mandatory Injunction (Dkt. 13), conditional upon the posting of a

20   $10,000 bond by Plaintiff Rackwise, Inc. On June 13, 2017, Plaintiff posted the $10,000 bond

21   with the Clerk of the Court.

22          On September 5, 2017, the Court issued its Memorandum of Decision, Findings of

23   Fact, and Conclusions of Law (Dkt. 132). There is no longer the necessity of a bond pursuant

24   to Federal Rule of Civil Procedure 65(c). The Clerk of the Court is directed to reconvey the

25   $10,000.00 to Plaintiff Rackwise, Inc. and its attorneys, Gavrilov & Brooks.

26          IT IS SO ORDERED.

27   Dated: October 3, 2018

28


                                                 1
                                   ORDER GRANTING MOTION TO
                           EXONERATE BOND AND RETURN FUNDS TO PLAINTIFF
